DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 26th, 2022 has been entered. Claims 1-22 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every 112(b) previously set forth in the Non-Final Office Action mailed February 1st, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 11, 14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadrinathan et al. (US 20180198970 A1), hereinafter referred to as Seshadrinathan in view of Bouchard et al. (US 20210158496 A1), hereinafter referred to as Bouchard.


Regarding claim 1, Seshadrinathan teaches an image signal processor (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as pyramid generation circuit, data routing, and image fusion), comprising: 
a pyramid generation circuit (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as pyramid generation circuit) configured to: 
receive a plurality of images (Seshadrinathan, Fig. 5, 502, obtain a plurality of images), and 
generate (Seshadrinathan, para. 0039, “may be implemented in a multi-scale manner using a Gaussian pyramid”) , a plurality of pyramids (Seshadrinathan, Para 0040, at the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid) corresponding to the plurality of received images  (Seshadrinathan, Fig. 5, 502, obtain a plurality of images), each comprising a plurality of stages corresponding to sequentially downscaled versions (Seshadrinathan, para. 0041, “in the Gaussian pyramid, subsequent images are weighted down using a Gaussian average or Gaussian blur, and then scaled down”) of a respective image of the plurality of received images (Seshadrinathan, Fig. 5, 502, obtain a plurality of images); and 
a data routing circuit coupled to the pyramid generation circuit to receive the plurality of pyramids (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as data routing); 
an image fusion processor (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as image fusion) coupled to the data routing circuit (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as data routing) to receive a first pyramid and a second pyramid (Seshadrinathan, para. 0039, “present techniques may be implemented in a multi-scale manner using a Gaussian pyramid. Utilizing a pyramidal decomposition enables seamless blending”), wherein at least one of the first pyramid and the second pyramid is one of the plurality of pyramids generated by the pyramid generation circuit (Seshadrinathan teaches a processor and pyramid generation, the processor has circuitry that is capable to receive the pyramids to perform image fusion), the image fusion processor configured to: 
warp the first pyramid (Seshadrinathan, Para 0040, at the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid, Fig. 5, step 506, warp the remaining images from the plurality of images using the disparity estimation) according to one or more warping parameters (Seshadrinathan, Fig. 5, estimate disparity for a reference image of the plurality of images) to generate a warped first pyramid (Seshadrinathan, Para 0029, Using this disparity estimation, all images from the camera array can be warped to the reference image. The warped images can then be merged to create an HDR image or video), the one or more warping parameters (Seshadrinathan, Fig. 5, estimate disparity for a reference image of the plurality of images) derived from a model describing correspondence between a first image from which the first pyramid was generated and a second image from which the second pyramid was generated (Seshadrinathan, Para 0021, A disparity may be estimated for one of the images and is denoted as the reference image. Thus, a disparity estimation unit 120 may be used to determine the disparity or correspondences between positions and/or pixels within the respective captured images via an algorithm that can handle varying intensities and saturation, the first image is form the remaining images and the second image is the reference image, Para 0040, Gaussian and Laplacian pyramids are generated for all the input images), and 
fuse the warped first pyramid and the second pyramid to generate a fused image (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, Para 0060, merging the plurality of warped remaining images and the reference image to obtain a high dynamic range image, first pyramid is generated from the remaining images and the second pyramid is generated from the reference image).

Seshadrinathan does not explicitly discloses receive one or more parameters specifying a configuration mode of a plurality of available configuration modes for the image signal processor, each configuration mode corresponding to a different temporal image processing application associated with a different set of predetermined conditions for processing received image pyramids, for each of the plurality of pyramids, select between storing the pyramid into a memory or bypassing the memory, based upon whether the pyramid meets a first predetermined condition associated with the specified configuration mode and an image fusion processor coupled to the data routing circuit to receive a first pyramid and a second pyramid selected based upon a second predetermined condition 2associated with the specified configuration mode .
	However, Bouchard teaches to receive one or more parameters specifying a configuration mode of a plurality of available configuration modes (para. 0010, “Various image fusion techniques and approaches can be used to generate fused frame images with shared frame chip images according to the present techniques. For example, in some implementations, the fused frame images can be generated in a rolling or progressive fusion mode, while in other cases the fused frames can be generated in a pivoting fusion mode”, para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met), for each of the plurality of pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach. In such techniques, fusion is performed at the decomposition levels to generate a set of fused decomposition coefficient images, and reconstruction algorithms are used to form the fused image from the fused decomposition coefficient images.” Bouchard also generating multi-scale images using Laplacian pyramid decomposition approach), select between storing the pyramid into a memory or bypassing the memory (para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”), based upon whether the pyramid meets a first predetermined condition (para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met) associated with the specified configuration mode (para. 0015, “In one embodiment, progressively fusing the N frame chip images includes iteratively fusing the N frame chip images together to generate, in N−1 iterations, the given one of the fused frame images, and, optionally, removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration, n ranging from 1 to N−1. Removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory at each iteration, in addition to the current fused frame image. In some embodiments, the rolling fusion mode is implemented in a single-step, concurrent focus-stacking operation, and the pivoting fusion mode is implemented in a (N−1)-step, progressive focus-stacking operation.”, Bouchard teaches buffer management where the image skips the memory depending on the fusion mode that is being used, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”) and an image fusion processor (para. 0027, “he generating step performed by the processor”, processor has circuitry that is capable of image fusion) coupled to the data routing circuit (para. 0027, “he generating step performed by the processor”, processor has circuitry that is capable of data routing) to receive a first pyramid and a second pyramid (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach. In such techniques, fusion is performed at the decomposition levels to generate a set of fused decomposition coefficient images, and reconstruction algorithms are used to form the fused image from the fused decomposition coefficient images.” Bouchard also generating multi-scale images using Laplacian pyramid decomposition approach) selected based upon a second predetermined condition 2associated with the specified configuration mode (para. 0015, “In one embodiment, progressively fusing the N frame chip images includes iteratively fusing the N frame chip images together to generate, in N−1 iterations, the given one of the fused frame images, and, optionally, removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration, n ranging from 1 to N−1. Removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory at each iteration, in addition to the current fused frame image. In some embodiments, the rolling fusion mode is implemented in a single-step, concurrent focus-stacking operation, and the pivoting fusion mode is implemented in a (N−1)-step, progressive focus-stacking operation.”, Bouchard teaches buffer management where the image skips the memory depending on the fusion mode that is being used, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”).

Seshadrinathan and Bouchard are both considered to be analogous to the claimed invention because they are in the same field of image enhancement or correction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by Seshadrinathan to incorporate the teachings of Bouchard to receive one or more parameters specifying a configuration mode of a plurality of available configuration modes for the image signal processor, each configuration mode corresponding to a different temporal image processing application associated with a different set of predetermined conditions for processing received image pyramids, for each of the plurality of pyramids, select between storing the pyramid into a memory or bypassing the memory, based upon whether the pyramid meets a first predetermined condition associated with the specified configuration mode and an image fusion processor coupled to the data routing circuit to receive a first pyramid and a second pyramid selected based upon a second predetermined condition 2associated with the specified configuration mode. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because different fusion modes has different advantages, rolling fusion mode can provide increased flexibility in trading off between the number of frame chip images to be used in each fused frame image and the fused frame display rate (Bouchard, para. 0121) and the pivoting fusion refresh rate is therefore greater than the sequential fusion refresh rate (Bouchard, para. 0014).

Regarding claim 4, the combination of Seshadrinathan in view of Bouchard teaches the image signal processor of claim 1 (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as image registration), further comprising an image registration circuit (Seshadrinathan, Fig. 1, processor, processor has circuitry that is capable of image registration) configured to: 
receive the first image (Seshadrinathan, Fig. 5, step 502, obtain a plurality of images which contains the first image); 
generate a set of keypoints indicating features in the first image (Seshadrinathan, Para 0021, Based on such correspondences, depths may be estimated for objects and/or features associated with those positions and/or pixels) ; and 
determine the one or more warping parameters by comparing the generated set of keypoints with another set of keypoints of the second image (Seshadrinathan, Para 0021, A disparity may be estimated for one of the images and is denoted as the reference image. Thus, a disparity estimation unit 120 may be used to determine the disparity or correspondences between positions and/or pixels within the respective captured images via an algorithm that can handle varying intensities and saturation. Based on such correspondences, depths may be estimated for objects and/or features associated with those positions and/or pixels, the second image is the reference image and the first image can be one of the remaining images and both of those images are compared to get the correspondences positions of the objects on both images).

Regarding claim 11, Seshadrinathan teaches a method for image fusion (Seshadrinathan, Fig. 5), comprising: 
receiving a plurality of images (Seshadrinathan, Fig. 5, 502, obtain a plurality of images) at a pyramid generation circuit (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as pyramid generation), and 
generating, at the pyramid generation circuit (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as pyramid generation), a plurality of pyramids (Seshadrinathan, Para 0040, at the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid) corresponding to the plurality of received images  (Seshadrinathan, Fig. 5, 502, obtain a plurality of images), each comprising a plurality of stages corresponding to sequentially downscaled versions (Seshadrinathan, para. 0041, “in the Gaussian pyramid, subsequent images are weighted down using a Gaussian average or Gaussian blur, and then scaled down”) of a respective image of the plurality of received images (Seshadrinathan, Fig. 5, 502, obtain a plurality of images);
at a data routing circuit (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as data routing) coupled to the pyramid generation circuit (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as pyramid generation);
receiving, at an image fusion processor (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as image fusion), a first pyramid and a second pyramid (Seshadrinathan, Para 0040, at the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid, Para 0021, disparity may be estimated for one of the images and is denoted as the reference image, Para 0022, All the images from the array are warped to the reference image using the estimated disparity map, Gaussian and Laplacian pyramids are generated for all the input images, the first pyramid is one of the remaining images and the second pyramid is the reference image), wherein at least one of the first pyramid (Seshadrinathan, Para 0040, the Gaussian and Laplacian pyramid of the remaining images) and the second pyramid (Seshadrinathan, Para 0040, the Gaussian and Laplacian pyramid of the reference image) is one of the plurality of pyramids generated by the pyramid generation circuit (Seshadrinathan, Fig. 1, processor, Para 0040, Gaussian and Laplacian pyramids are generated for all the images including the reference image); 
warping the first pyramid (Seshadrinathan, Para 0040, at the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid, Fig. 5, step 506, warp the remaining images from the plurality of images using the disparity estimation) according to one or more warping parameters (Seshadrinathan, Fig. 5, estimate disparity for a reference image of the plurality of images) to generate a warped first pyramid (Seshadrinathan, Para 0029, Using this disparity estimation, all images from the camera array can be warped to the reference image. The warped images can then be merged to create an HDR image or video), the one or more warping parameters (Seshadrinathan, Fig. 5, estimate disparity for a reference image of the plurality of images) derived from a model describing correspondence between a first image from which the first pyramid was generated and a second image from which the second pyramid was generated (Seshadrinathan, Para 0021, A disparity may be estimated for one of the images and is denoted as the reference image. Thus, a disparity estimation unit 120 may be used to determine the disparity or correspondences between positions and/or pixels within the respective captured images via an algorithm that can handle varying intensities and saturation, the first image is form the remaining images and the second image is the reference image, Para 0040, Gaussian and Laplacian pyramids are generated for all the input images); 
fusing the warped first pyramid and the second pyramid to generate a fused image (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, Para 0060, merging the plurality of warped remaining images and the reference image to obtain a high dynamic range image, first pyramid is generated from the remaining images and the second pyramid is generated from the reference image).

Seshadrinathan does not explicitly discloses receive one or more parameters specifying a configuration mode of a plurality of available configuration modes for the image signal processor, each configuration mode corresponding to a different temporal image processing application associated with a different set of predetermined conditions for processing received image pyramids, for each of the plurality of pyramids, select between storing the pyramid into a memory or bypassing the memory, based upon whether the pyramid meets a first predetermined condition associated with the specified configuration mode and receiving at an image fusion processor, a first pyramid and a second pyramid selected based upon a second predetermined condition 2associated with the specified configuration mode .
	However, Bouchard teaches to receive one or more parameters specifying a configuration mode of a plurality of available configuration modes (para. 0010, “Various image fusion techniques and approaches can be used to generate fused frame images with shared frame chip images according to the present techniques. For example, in some implementations, the fused frame images can be generated in a rolling or progressive fusion mode, while in other cases the fused frames can be generated in a pivoting fusion mode”, para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion), for each of the plurality of pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach. In such techniques, fusion is performed at the decomposition levels to generate a set of fused decomposition coefficient images, and reconstruction algorithms are used to form the fused image from the fused decomposition coefficient images.” Bouchard also generating multi-scale images using Laplacian pyramid decomposition approach), select between storing the pyramid into a memory or bypassing the memory (para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”), based upon whether the pyramid meets a first predetermined condition (para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met) associated with the specified configuration mode (para. 0015, “In one embodiment, progressively fusing the N frame chip images includes iteratively fusing the N frame chip images together to generate, in N−1 iterations, the given one of the fused frame images, and, optionally, removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration, n ranging from 1 to N−1. Removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory at each iteration, in addition to the current fused frame image. In some embodiments, the rolling fusion mode is implemented in a single-step, concurrent focus-stacking operation, and the pivoting fusion mode is implemented in a (N−1)-step, progressive focus-stacking operation.”, Bouchard teaches buffer management where the image skips the memory depending on the fusion mode that is being used, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”) and receive at an image fusion processor (para. 0027, “he generating step performed by the processor”, processor has circuitry that is capable of image fusion) a first pyramid and a second pyramid (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach. In such techniques, fusion is performed at the decomposition levels to generate a set of fused decomposition coefficient images, and reconstruction algorithms are used to form the fused image from the fused decomposition coefficient images.” Bouchard also generating multi-scale images using Laplacian pyramid decomposition approach) selected based upon a second predetermined condition 2associated with the specified configuration mode (para. 0015, “In one embodiment, progressively fusing the N frame chip images includes iteratively fusing the N frame chip images together to generate, in N−1 iterations, the given one of the fused frame images, and, optionally, removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration, n ranging from 1 to N−1. Removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory at each iteration, in addition to the current fused frame image. In some embodiments, the rolling fusion mode is implemented in a single-step, concurrent focus-stacking operation, and the pivoting fusion mode is implemented in a (N−1)-step, progressive focus-stacking operation.”, Bouchard teaches buffer management where the image skips the memory depending on the fusion mode that is being used, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”).

Seshadrinathan and Bouchard are both considered to be analogous to the claimed invention because they are in the same field of image enhancement or correction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Seshadrinathan to incorporate the teachings of Bouchard to receive one or more parameters specifying a configuration mode of a plurality of available configuration modes for the image signal processor, each configuration mode corresponding to a different temporal image processing application associated with a different set of predetermined conditions for processing received image pyramids, for each of the plurality of pyramids, select between storing the pyramid into a memory or bypassing the memory, based upon whether the pyramid meets a first predetermined condition associated with the specified configuration mode and an image fusion processor coupled to the data routing circuit to receive a first pyramid and a second pyramid selected based upon a second predetermined condition 2associated with the specified configuration mode. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because different fusion modes has different advantages, rolling fusion mode can provide increased flexibility in trading off between the number of frame chip images to be used in each fused frame image and the fused frame display rate (Bouchard, para. 0121) and the pivoting fusion refresh rate is therefore greater than the sequential fusion refresh rate (Bouchard, para. 0014).

Regarding claim 14, the combination of Seshadrinathan in view of Bouchard teaches the method of claim 11 (Seshadrinathan, Fig. 5), further comprising: 
generating a set of keypoints indicating features in the first image (Seshadrinathan Para 0021, Based on such correspondences, depths may be estimated for objects and/or features associated with those positions and/or pixels); 
determining the one or more warping parameters by comparing the generated set of keypoints with another set of keypoints of the second image (Seshadrinathan, Para 0021, A disparity may be estimated for one of the images and is denoted as the reference image. Thus, a disparity estimation unit 120 may be used to determine the disparity or correspondences between positions and/or pixels within the respective captured images via an algorithm that can handle varying intensities and saturation. Based on such correspondences, depths may be estimated for objects and/or features associated with those positions and/or pixels, the second image is the reference image and the first image can be one of the remaining images and both of those images are compared to get the correspondences positions of the objects on both images).

Regarding claim 18, Seshadrinathan teaches an electronic device (Seshadrinathan, Fig. 1), comprising: 
a memory (Seshadrinathan, Fig. 1, memory 104); 
an image signal processor (Seshadrinathan, Fig. 1, processor 102, the processor has circuitry that is able to do the limitations below such as pyramid generation circuit, data routing, and image fusion) comprising: 
a pyramid generation circuit (Seshadrinathan, Fig. 1, processor) configured to:
receive a plurality of images (Seshadrinathan, Fig. 5, 502, obtain a plurality of images), and 
generate, for each of the received images (Seshadrinathan, Fig. 5, 502, obtain a plurality of images), a plurality of pyramids (Seshadrinathan, Para 0040, at the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid) corresponding to the plurality of received images  (Seshadrinathan, Fig. 5, 502, obtain a plurality of images), each comprising a plurality of stages corresponding to sequentially downscaled versions (Seshadrinathan, para. 0041, “in the Gaussian pyramid, subsequent images are weighted down using a Gaussian average or Gaussian blur, and then scaled down”) of a respective image of the plurality of received images (Seshadrinathan, Fig. 5, 502, obtain a plurality of images); and 
a data routing circuit coupled to the pyramid generation circuit to receive the plurality of pyramids (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as data routing); 
an image fusion processor (Seshadrinathan, Fig. 1, processor) coupled to the data routing circuit (Seshadrinathan, Fig. 1, processor) to receive a first pyramid and a second pyramid (Seshadrinathan, Para 0040, at the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid, Para 0021, disparity may be estimated for one of the images and is denoted as the reference image, Para 0022, All the images from the array are warped to the reference image using the estimated disparity map, Gaussian and Laplacian pyramids are generated for all the input images, the first pyramid is one of the remaining images and the second pyramid is the reference image), wherein at least one of the first pyramid (Seshadrinathan, Para 0040, the Gaussian and Laplacian pyramid of the remaining images) and the second pyramid (Seshadrinathan, Para 0040, the Gaussian and Laplacian pyramid of the reference image) is one of the plurality of pyramids generated by the pyramid generation circuit (Seshadrinathan, Fig. 1, processor, Para 0040, Gaussian and Laplacian pyramids are generated for all the images including the reference image), the image fusion processor (Seshadrinathan, Fig. 1, processor) configured to: 
warp the first pyramid (Seshadrinathan, Para 0040, at the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid, Fig. 5, step 506, warp the remaining images from the plurality of images using the disparity estimation) according to one or more warping parameters (Seshadrinathan, Fig. 5, estimate disparity for a reference image of the plurality of images) to generate a warped first pyramid (Seshadrinathan, Para 0029, Using this disparity estimation, all images from the camera array can be warped to the reference image. The warped images can then be merged to create an HDR image or video), the one or more warping parameters (Seshadrinathan, Fig. 5, estimate disparity for a reference image of the plurality of images) derived from a model describing correspondence between a first image from which the first pyramid was generated and a second image from which the second pyramid was generated (Seshadrinathan, Para 0021, A disparity may be estimated for one of the images and is denoted as the reference image. Thus, a disparity estimation unit 120 may be used to determine the disparity or correspondences between positions and/or pixels within the respective captured images via an algorithm that can handle varying intensities and saturation, the first image is form the remaining images and the second image is the reference image, Para 0040, Gaussian and Laplacian pyramids are generated for all the input images), and 
fuse the warped first pyramid and the second pyramid to generate a fused image (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, Para 0060, merging the plurality of warped remaining images and the reference image to obtain a high dynamic range image, first pyramid is generated from the remaining images and the second pyramid is generated from the reference image).

Seshadrinathan does not explicitly discloses receive one or more parameters specifying a configuration mode of a plurality of available configuration modes for the image signal processor, each configuration mode corresponding to a different temporal image processing application associated with a different set of predetermined conditions for processing received image pyramids, for each of the plurality of pyramids, select between storing the pyramid into a memory or bypassing the memory, based upon whether the pyramid meets a first predetermined condition associated with the specified configuration mode and an image fusion processor coupled to the data routing circuit to receive a first pyramid and a second pyramid selected based upon a second predetermined condition 2associated with the specified configuration mode .
	However, Bouchard teaches to receive one or more parameters specifying a configuration mode of a plurality of available configuration modes (para. 0010, “Various image fusion techniques and approaches can be used to generate fused frame images with shared frame chip images according to the present techniques. For example, in some implementations, the fused frame images can be generated in a rolling or progressive fusion mode, while in other cases the fused frames can be generated in a pivoting fusion mode”, para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion), for each of the plurality of pyramids (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach. In such techniques, fusion is performed at the decomposition levels to generate a set of fused decomposition coefficient images, and reconstruction algorithms are used to form the fused image from the fused decomposition coefficient images.” Bouchard also generating multi-scale images using Laplacian pyramid decomposition approach), select between storing the pyramid into a memory or bypassing the memory (para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”), based upon whether the pyramid meets a first predetermined condition (para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met) associated with the specified configuration mode (para. 0015, “In one embodiment, progressively fusing the N frame chip images includes iteratively fusing the N frame chip images together to generate, in N−1 iterations, the given one of the fused frame images, and, optionally, removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration, n ranging from 1 to N−1. Removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory at each iteration, in addition to the current fused frame image. In some embodiments, the rolling fusion mode is implemented in a single-step, concurrent focus-stacking operation, and the pivoting fusion mode is implemented in a (N−1)-step, progressive focus-stacking operation.”, Bouchard teaches buffer management where the image skips the memory depending on the fusion mode that is being used, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”) and an image fusion processor (para. 0027, “he generating step performed by the processor”, processor has circuitry that is capable of image fusion) coupled to the data routing circuit (para. 0027, “he generating step performed by the processor”, processor has circuitry that is capable of data routing) to receive a first pyramid and a second pyramid (para. 0016, “Image fusion techniques based on multiscale decomposition can be used, for example a Laplacian pyramid decomposition approach. In such techniques, fusion is performed at the decomposition levels to generate a set of fused decomposition coefficient images, and reconstruction algorithms are used to form the fused image from the fused decomposition coefficient images.” Bouchard also generating multi-scale images using Laplacian pyramid decomposition approach) selected based upon a second predetermined condition 2associated with the specified configuration mode (para. 0015, “In one embodiment, progressively fusing the N frame chip images includes iteratively fusing the N frame chip images together to generate, in N−1 iterations, the given one of the fused frame images, and, optionally, removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration, n ranging from 1 to N−1. Removing the n.sup.th acquired frame chip image from memory by the end of the n.sup.th iteration can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory at each iteration, in addition to the current fused frame image. In some embodiments, the rolling fusion mode is implemented in a single-step, concurrent focus-stacking operation, and the pivoting fusion mode is implemented in a (N−1)-step, progressive focus-stacking operation.”, Bouchard teaches buffer management where the image skips the memory depending on the fusion mode that is being used, para. 0055, “The computer-implemented method can provide an efficient buffer management scheme since only the last acquired frame chip image, rather than up to N frame chip images, is stored in memory during any one of the N−1 iterations.”).

Seshadrinathan and Bouchard are both considered to be analogous to the claimed invention because they are in the same field of image enhancement or correction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device as taught by Seshadrinathan to incorporate the teachings of Bouchard to receive one or more parameters specifying a configuration mode of a plurality of available configuration modes for the image signal processor, each configuration mode corresponding to a different temporal image processing application associated with a different set of predetermined conditions for processing received image pyramids, for each of the plurality of pyramids, select between storing the pyramid into a memory or bypassing the memory, based upon whether the pyramid meets a first predetermined condition associated with the specified configuration mode and an image fusion processor coupled to the data routing circuit to receive a first pyramid and a second pyramid selected based upon a second predetermined condition 2associated with the specified configuration mode. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because different fusion modes has different advantages, rolling fusion mode can provide increased flexibility in trading off between the number of frame chip images to be used in each fused frame image and the fused frame display rate (Bouchard, para. 0121) and the pivoting fusion refresh rate is therefore greater than the sequential fusion refresh rate (Bouchard, para. 0014).

Regarding claim 22, the combination of Seshadrinathan in view of Bouchard teaches the image signal processor of claim 1 (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as pyramid generation circuit, data routing, and image fusion), wherein the pyramid (Seshadrinathan, para. 0041, “in the Gaussian pyramid, subsequent images are weighted down using a Gaussian average or Gaussian blur, and then scaled down”, Bouchard also teaches generating pyramids in para. 0016) meets a first predetermined condition associated with the specified configuration mode is based upon an order in the plurality of pyramids in which the pyramid was received (Bouchard, para. 0107-0109, Bouchard explains how the acquisition frame rate determines which fusion mode is used, as seen in Fig. 3A-3D the different acquisition sequence determines which fusion mode to use for example 3A uses pivoting fusion while 3B uses sequence fusion, the acquisition frame rate and sequence is the condition to be met).

Claim 2, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadrinathan in view of Bouchard in further view of Nagao et al. "US 20040125387 A1", hereinafter Nagao. 

Regarding claim 2, the combination of Seshadrinathan in view of Bouchard teaches the image signal processor of claim 1 (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as pyramid generation circuit, data routing, and image fusion).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein the image fusion processor is further configured to: responsive to a second predetermined condition associated with the configuration mode being met, output the fused image to a noise reduction circuit and responsive to a third predetermined condition associated with configuration mode being met, transmit an image pyramid of the fused image to the data routing circuit for storage into the memory.
	However, Nagao teaches wherein the image fusion processor (Nagao, Fig. 1, CPU which has a processor, Seshadrinathan teaches image fusion) is further configured to: responsive to a third predetermined condition associated with the configuration mode being met, output the fused image to a noise reduction circuit (Nagao, Para 0029, the image restoration unit performs a noise reduction process for the digital image, and in accordance with the output size of the digital image, the controller controls the contents of the noise reduction process performed by the image restoration unit, Seshadrinathan teaches outputting a fused image and Bouchard teaches the different fusion modes).
	responsive to a fourth predetermined condition associated with configuration mode being met, transmit an image pyramid of the fused image to the data routing circuit for storage into the memory (Nagao, Abstract, when the output image size is equal to or smaller than the predetermined value, the printing apparatus 1 skips the noise reduction process and the sharpening process to increase the processing speed, and the data routing circuit that was taught by Seshadrinathan and Bouchard and Bouchard also teaches the different fusion modes).
Nagao is considered to be analogous to the claimed invention because they are in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Seshadrinathan in view of Bouchard to incorporate the teachings of Nagao wherein the image fusion processor is further configured to: responsive to a second predetermined condition associated with the configuration mode being met, output the fused image to a noise reduction circuit and responsive to a third predetermined condition associated with configuration mode being met, transmit an image pyramid of the fused image to the data routing circuit for storage into the memory. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase the processing speed (Nagao, Abstract).

Regarding claim 12, the combination of Seshadrinathan in view of Bouchard teaches the method of claim 11 (Seshadrinathan, Fig. 5).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose responsive to a second predetermined condition associated with the configuration mode being met, output the fused image to a noise reduction circuit and responsive to a third predetermined condition associated with configuration mode being met, transmit an image pyramid of the fused image to the data routing circuit for storage into the memory.
	However, Nagao teaches responsive to a third predetermined condition associated with the configuration mode being met, output the fused image to a noise reduction circuit (Nagao, Para 0029, the image restoration unit performs a noise reduction process for the digital image, and in accordance with the output size of the digital image, the controller controls the contents of the noise reduction process performed by the image restoration unit, Seshadrinathan teaches outputting a fused image and Bouchard teaches the different fusion modes).
	responsive to a fourth predetermined condition associated with configuration mode being met, transmit an image pyramid of the fused image to the data routing circuit for storage into the memory (Nagao, Abstract, when the output image size is equal to or smaller than the predetermined value, the printing apparatus 1 skips the noise reduction process and the sharpening process to increase the processing speed, and the data routing circuit that was taught by Seshadrinathan and Bouchard and Bouchard also teaches the different fusion modes).
Nagao is considered to be analogous to the claimed invention because they are in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Seshadrinathan in view of Bouchard to incorporate the teachings of Nagao that responsive to a second predetermined condition associated with the configuration mode being met, output the fused image to a noise reduction circuit and responsive to a third predetermined condition associated with configuration mode being met, transmit an image pyramid of the fused image to the data routing circuit for storage into the memory. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase the processing speed (Nagao, Abstract).

Regarding claim 19, the combination of Seshadrinathan in view of Bouchard teaches the electronic device of claim 18 (Seshadrinathan, Fig. 1).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein the image fusion processor is further configured to: responsive to a second predetermined condition associated with the configuration mode being met, output the fused image to a noise reduction circuit and responsive to a third predetermined condition associated with configuration mode being met, transmit an image pyramid of the fused image to the data routing circuit for storage into the memory.
	However, Nagao teaches wherein the image fusion processor (Nagao, Fig. 1, CPU which has a processor, Seshadrinathan teaches image fusion) is further configured to: responsive to a third predetermined condition associated with the configuration mode being met, output the fused image to a noise reduction circuit (Nagao, Para 0029, the image restoration unit performs a noise reduction process for the digital image, and in accordance with the output size of the digital image, the controller controls the contents of the noise reduction process performed by the image restoration unit, Seshadrinathan teaches outputting a fused image and Bouchard teaches the different fusion modes).
	responsive to a fourth predetermined condition associated with configuration mode being met, transmit an image pyramid of the fused image to the data routing circuit for storage into the memory (Nagao, Abstract, when the output image size is equal to or smaller than the predetermined value, the printing apparatus 1 skips the noise reduction process and the sharpening process to increase the processing speed, and the data routing circuit that was taught by Seshadrinathan and Bouchard and Bouchard also teaches the different fusion modes).
Nagao is considered to be analogous to the claimed invention because they are in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device as taught by the combination of Seshadrinathan in view of Bouchard to incorporate the teachings of Nagao wherein the image fusion processor is further configured to: responsive to a second predetermined condition associated with the configuration mode being met, output the fused image to a noise reduction circuit and responsive to a third predetermined condition associated with configuration mode being met, transmit an image pyramid of the fused image to the data routing circuit for storage into the memory. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase the processing speed (Nagao, Abstract).

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadrinathan in view of Bouchard in further view of Szedo et al. " US 9305362 B1", hereinafter Szedo. 

Regarding claim 3, the combination of Seshadrinathan in view of Bouchard teaches the image signal processor of claim 1 (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as pyramid generation circuit, data routing, and image fusion).
The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein each pyramid of the plurality of pyramids further comprises a first stage corresponding to a single-color unscaled version of the respective image in addition to the plurality of stages corresponding to sequentially downscaled versions the respective image, wherein each of the sequentially downscaled versions the respective image is a multi-colored version of the respective image.
However, Szedo teaches wherein each pyramid of the plurality of pyramids further comprises a first stage corresponding to a single-color unscaled version of the respective image (Szedo, Fig. 3, image pyramid generation block 102, Col 5 lines 29-36, the same architecture may be used to process YUV data with 3 or 2 channels, as well as luminance only (i.e., grayscale, multichannel (“color”) video data may be written to an external frame buffer coupled to video stabilizer 100 and, at the same time or in parallel, luminance data 120 of the same pixels of such color video data may be provided to image preprocessing block 101, Col 7 lines 35-40, FIG. 2 is a perspective block diagram depicting an exemplary hierarchical decomposition of an image to provide an image pyramid 200. An initial layer, namely Layer 0, of image pyramid 200 may be a full resolution of an image. In this example, Layer 0 is a bottom layer 201 of image pyramid 200, so the bottom layer of the generated pyramid that Seshadrinathan taught can be a grayscale full-resolution image that has not been downscaled) in addition to the plurality of stages corresponding to sequentially downscaled versions the respective image  (Szedo, Col 8 lines 65-68, “each original image 306 may be stored in association with levels of one or more associated downscaled images of an image pyramid”), wherein each of the sequentially downscaled versions the respective image (Szedo, Col 8 lines 65-68, “each original image 306 may be stored in association with levels of one or more associated downscaled images of an image pyramid”) is a multi-colored version of the respective image (Seshadrinathan teaches that the input can be multi-color image and in para 0044, color matching which means the images are multi-colored hence the downscaled images is multi-colored as well).
	Szedo is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Seshadrinathan in view of Bouchard to incorporate the teachings of Szedo wherein each corresponding pyramid further comprises a single-color unscaled version of the image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust, they add more options and different types for the input images.

Regarding claim 13, the combination of Seshadrinathan in view of Bouchard teaches the method of claim 11 (Seshadrinathan, Fig. 5).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein each corresponding pyramid further comprises a single-color unscaled version of the image.
However, Szedo teaches wherein each pyramid of the plurality of pyramids further comprises a first stage corresponding to a single-color unscaled version of the respective image (Szedo, Fig. 3, image pyramid generation block 102, Col 5 lines 29-36, the same architecture may be used to process YUV data with 3 or 2 channels, as well as luminance only (i.e., grayscale, multichannel (“color”) video data may be written to an external frame buffer coupled to video stabilizer 100 and, at the same time or in parallel, luminance data 120 of the same pixels of such color video data may be provided to image preprocessing block 101, Col 7 lines 35-40, FIG. 2 is a perspective block diagram depicting an exemplary hierarchical decomposition of an image to provide an image pyramid 200. An initial layer, namely Layer 0, of image pyramid 200 may be a full resolution of an image. In this example, Layer 0 is a bottom layer 201 of image pyramid 200, so the bottom layer of the generated pyramid that Seshadrinathan taught can be a grayscale full-resolution image that has not been downscaled) in addition to the plurality of stages corresponding to sequentially downscaled versions the respective image  (Szedo, Col 8 lines 65-68, “each original image 306 may be stored in association with levels of one or more associated downscaled images of an image pyramid”), wherein each of the sequentially downscaled versions the respective image (Szedo, Col 8 lines 65-68, “each original image 306 may be stored in association with levels of one or more associated downscaled images of an image pyramid”) is a multi-colored version of the respective image (Seshadrinathan teaches that the input can be multi-color image and in para 0044, color matching which means the images are multi-colored hence the downscaled images is multi-colored as well).
	Szedo is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Seshadrinathan in view of Bouchard to incorporate the teachings of Szedo wherein each corresponding pyramid further comprises a single-color unscaled version of the image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust, they add more options and different types for the input images.

Claim 5, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadrinathan in view of Bouchard in further view of Segall (US 20120050474 A1), hereinafter Segall.

Regarding claim 5, the combination of Seshadrinathan in view of Bouchard teaches the image signal processor of claim 1 (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as image fusion) wherein the fused image (Seshadrinathan, Para 0042, merged image 410) comprises a multi-color (Para 0044, color matching which means the images are multi-colored hence the output image is multi-colored as well) downscaled version of the fused image (Seshadrinathan, Para 0040-0041, resulting Laplacian pyramid after warping and merging is inverted to obtain the merged HRD image, because the input image is multi-color one of the layers of the Laplacian pyramid, Weights for merging were computed using the input images and the resulting weight map was decomposed using a Gaussian pyramid to obtain weights at each scale. Additionally, in the Gaussian pyramid, subsequent images are weighted down using a Gaussian average or Gaussian blur, and then scaled down. Each pixel contains a local average that corresponds to a pixel neighborhood on a lower level of the pyramid. One layer of the resulting pyramid is downscaled).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein the fused image comprises a first unscaled single-color version.
	However, Segall teaches wherein the fused image (Segall, Para 0006, fusion phase, Para 0026, a fusion process described hereafter may be used to fuse the auto-exposured frames with the enhancement data, producing an enhanced dynamic range (EDR) sequence) comprises a first unscaled single-color version (Segall, Para 0054, When processing color images the described process may be used to calibrate the luminance channels of the two images, Para 0068, The luminance channels of the two images may be used for processing. These processes may start by applying exposure compensation to bring the enhancement frame closer to the reference frame. Para 0086, the fusion process of a set of luminance channels fuses to a single intensity image the accumulation of details from all the images, “[0087] 1. Compute an adaptive Laplacian pyramid for each of the input frames; [0088] 2. Merge the pyramids using pixel-wise maximization in each level; and [0089] 3. Retrieve the output image via reconstruction of the merged Laplacian pyramid.”, the bottom layer of the merge Laplacian pyramid is unscaled because it is the size of the original image).
Segall is both considered to be analogous to the claimed invention because it is in the same field of image fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination Seshadrinathan in view of Bouchard to incorporate the teachings of wherein the fused image comprises a first unscaled single-color version. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust.

Regarding claim 8, the combination of Seshadrinathan in view of Bouchard teaches the image signal processor of claim 1 (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as image fusion), wherein the image fusion processor (Segall, Para 0164, host processor) is configured to fuse the first and second pyramids (Seshadrinathan, Para 0040. Generates the pyramids for all of the images) by: 
blending at least one pixel of at least one downscaled version of the image of the first pyramid (Seshadrinathan, Para 0040, merging is done at the output of the generated pyramids which means it blends the whole image, by definition generating Gaussian pyramids means scaling down the image) with a corresponding pixel of a corresponding downscaled version of the second image of the second pyramid (Seshadrinathan, Para 0040, generates pyramids for all the images including reference image) to generate a first downscaled (Seshadrinathan, Para 0040-0041, warping and merging are performed on the output of the Gaussian pyramid. Additionally, in the Gaussian pyramid, subsequent images are weighted down using a Gaussian average or Gaussian blur, and then scaled down. Each pixel contains a local average that corresponds to a pixel neighborhood on a lower level of the pyramid. One layer of the resulting pyramid is downscaled) multi-color version of the fused image (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, Para 0044, color matching which means the images are multi-colored hence the output image is multi-colored as well).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein the image fusion processor is configured to fuse the first and second pyramids by: blending at least one pixel of an unscaled single-color version of the first image corresponding to a first stage of the first pyramid with a corresponding pixel of an unscaled single-color version of the second image corresponding to a first of the second pyramid to generate an unscaled single-color version of the fused image.
However, Segall teaches wherein the image fusion processor (Segall, Para 0164, host processor) is configured to fuse the first and second pyramids (Segall, Fig. 4, Laplacian pyramid decomposition) by: 
blending at least one pixel of an unscaled single-color version of the first image corresponding to a first stage of the first pyramid with a corresponding pixel of an unscaled single-color version of the second image corresponding to a first of the second pyramid to generate an unscaled single-color version of the fused image (Segall, Para 0075, Given this pyramid, the final step of the technique may be to combine its different levels and generate the final motion map. This may be by merging the levels of the pyramid in a manner resembling a Laplacian pyramid reconstruction process. Namely, the system expands the coarsest level, add it to the level above it, and repeat until the entire pyramid has been processed, Para 0054, When processing color images the described process may be used to calibrate the luminance channels of the two images, Para 0037, The luminance channel may be fused using a band-pass Laplacian pyramid decomposition which accumulates information in all scales, “[0087] 1. Compute an adaptive Laplacian pyramid for each of the input frames; [0088] 2. Merge the pyramids using pixel-wise maximization in each level; and [0089] 3. Retrieve the output image via reconstruction of the merged Laplacian pyramid.”, the bottom layer of the merge Laplacian pyramid is unscaled because it is the size of the original image).
Segall is both considered to be analogous to the claimed invention because it is in the same field of image fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination Seshadrinathan in view of Bouchard to incorporate the teachings of wherein the image fusion processor is configured to fuse the first and second pyramids by: blending at least one pixel of an unscaled single-color version of the first image corresponding to a first stage of the first pyramid with a corresponding pixel of an unscaled single-color version of the second image corresponding to a first of the second pyramid to generate an unscaled single-color version of the fused image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust.

Regarding claim 15, the combination of Seshadrinathan in view of Bouchard teaches the method of claim 11 (Seshadrinathan, Fig. 5), wherein the fused image (Seshadrinathan, Para 0042, merged image 410) comprises a multi-color (Seshadrinathan, Para 0044, color matching which means the images are multi-colored hence the output image is multi-colored as well) downscaled version of the fused image (Seshadrinathan, Para 0040-0041, resulting Laplacian pyramid after warping and merging is inverted to obtain the merged HRD image, because the input image is multi-color one of the layers of the Laplacian pyramid, Weights for merging were computed using the input images and the resulting weight map was decomposed using a Gaussian pyramid to obtain weights at each scale. Additionally, in the Gaussian pyramid, subsequent images are weighted down using a Gaussian average or Gaussian blur, and then scaled down. Each pixel contains a local average that corresponds to a pixel neighborhood on a lower level of the pyramid. One layer of the resulting pyramid is downscaled).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein the fused image comprises a first unscaled single-color version.
	However, Segall teaches wherein the fused image (Segall, Para 0006, fusion phase, Para 0026, a fusion process described hereafter may be used to fuse the auto-exposured frames with the enhancement data, producing an enhanced dynamic range (EDR) sequence) comprises a first unscaled single-color version (Segall, Para 0054, When processing color images the described process may be used to calibrate the luminance channels of the two images, Para 0068, The luminance channels of the two images may be used for processing. These processes may start by applying exposure compensation to bring the enhancement frame closer to the reference frame. Para 0086, the fusion process of a set of luminance channels fuses to a single intensity image the accumulation of details from all the images, “[0087] 1. Compute an adaptive Laplacian pyramid for each of the input frames; [0088] 2. Merge the pyramids using pixel-wise maximization in each level; and [0089] 3. Retrieve the output image via reconstruction of the merged Laplacian pyramid.”, the bottom layer of the merge Laplacian pyramid is unscaled because it is the size of the original image).
Segall is both considered to be analogous to the claimed invention because it is in the same field of image fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination Seshadrinathan in view of Bouchard to incorporate the teachings of wherein the fused image comprises a first unscaled single-color version. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust.

Regarding claim 17, the combination of Seshadrinathan in view of Bouchard teaches the method of claim 11 (Seshadrinathan, Fig. 5), wherein fusing the first and second pyramids (Seshadrinathan, Para 0040. Generates the pyramids for all of the images) comprises: blending at least one pixel of at least one downscaled version of the first image of the first pyramid (Seshadrinathan, Para 0040, merging is done at the output of the generated pyramids which means it blends the whole image, by definition generating Gaussian pyramids means scaling down the image) with a corresponding pixel of a corresponding downscaled version of the second image of the second pyramid  (Seshadrinathan, Para 0040, generates pyramids for all the images including reference image) to generate a first downscaled (Seshadrinathan, Para 0040-0041, warping and merging are performed on the output of the Gaussian pyramid. Additionally, in the Gaussian pyramid, subsequent images are weighted down using a Gaussian average or Gaussian blur, and then scaled down. Each pixel contains a local average that corresponds to a pixel neighborhood on a lower level of the pyramid. One layer of the resulting pyramid is downscaled) multi-color version of the fused image (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, Para 0044, color matching which means the images are multi-colored hence the output image is multi-colored as well).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose blending at least one pixel of an unscaled single-color version of the first image corresponding to a first stage of the first pyramid with a corresponding pixel of an unscaled single-color version of the second image corresponding to a first of the second pyramid to generate an unscaled single-color version of the fused image.
However, Segall teaches blending at least one pixel of an unscaled single-color version of the first image corresponding to a first stage of the first pyramid with a corresponding pixel of an unscaled single-color version of the second image corresponding to a first of the second pyramid to generate an unscaled single-color version of the fused image (Segall, Para 0075, Given this pyramid, the final step of the technique may be to combine its different levels and generate the final motion map. This may be by merging the levels of the pyramid in a manner resembling a Laplacian pyramid reconstruction process. Namely, the system expands the coarsest level, add it to the level above it, and repeat until the entire pyramid has been processed, Para 0054, When processing color images the described process may be used to calibrate the luminance channels of the two images, Para 0037, The luminance channel may be fused using a band-pass Laplacian pyramid decomposition which accumulates information in all scales, “[0087] 1. Compute an adaptive Laplacian pyramid for each of the input frames; [0088] 2. Merge the pyramids using pixel-wise maximization in each level; and [0089] 3. Retrieve the output image via reconstruction of the merged Laplacian pyramid.”, the bottom layer of the merge Laplacian pyramid is unscaled because it is the size of the original image).
Segall is both considered to be analogous to the claimed invention because it is in the same field of image fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination Seshadrinathan in view of Bouchard to incorporate the teachings of blending at least one pixel of an unscaled single-color version of the first image corresponding to a first stage of the first pyramid with a corresponding pixel of an unscaled single-color version of the second image corresponding to a first of the second pyramid to generate an unscaled single-color version of the fused image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadrinathan in view of Bouchard in further view of Szedo and in further view of Mori et al. (US 20130342873 A1), hereinafter Mori. 

Regarding claim 6, the combination of Seshadrinathan in view of Bouchard teaches the image signal processor of claim 1 (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as data routing), 

The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein the data routing circuit comprising: a multiplexor configured to receive the plurality of pyramids, and for each pyramid, select between formatting data of the pyramid in raster format or tile format based upon whether the pyramid is to be warped as part of an image fusion process in accordance with the configuration mode; and a direct memory access (DMA) module configured to receive the data of the pyramid in raster format or tile format, and store the received data of the pyramid in the memory or bypass the memory and store the received data in cache
However, Szedo teaches wherein the data routing circuit (Seshadrinathan, Fig. 1, processor, Szedo, Fig. 13, CPU, Fig. 12, processor block 1210) comprising: 
a multiplexor (Szedo, Fig. 3, image pyramid generation block 102 is connected to a stream multiplexer) configured to receive the plurality of pyramids (Szedo, image pyramid generation block),
a direct memory access (DMA) module (Szedo, Col 8 lines 43-45, Frame buffer memory 304 may be coupled to stream multiplexer 302 through a Video Direct Memory Access (“VDMA”) core) configured to receive the data of the pyramid, and store the received data of the pyramid in the memory or bypass the memory and store the received data in cache (Szedo, Col 9, lines 29-40, Block enable signals 321 may be provided to stream multiplexer 302 as control selects to select blocks 303 having variance values in excess of a variance threshold for an associated image. Such selected blocks 303 may be provided to frame buffer memory 304 for storage in association with their corresponding source image. In other words, a selected block 303 is likely to contain a feature point in an image for subsequent motion estimation, and all resolutions 301 for such block may be stored in association with such source image, and all non-selected blocks may be dropped from such image for purposes of subsequent processing, Col 23 line 66, support circuits may include cache).
Szedo is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Seshadrinathan in view of Bouchard to incorporate the teachings of Szedo wherein each corresponding pyramid further comprises a single-color unscaled version of the image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because VDMA core may provide high-bandwidth direct memory access (“DMA”) for video streams for two-dimensional DMA operations and by high-bandwidth, it is generally meant capable of handling high-definition or HD video (Szedo, Col 8, lines 45-60).

The combination of Seshadrinathan in view of Bouchard in further view of Szedo does not expressly disclose that for each pyramid, select between formatting data of the pyramid in raster format or tile format and to receive the data of the pyramid in raster format or tile format.
	However, Mori teaches that for each pyramid (Seshadrinathan and Bouchard teaches generating the pyramid), select between formatting data of the pyramid in raster format or tile format and to receive the data of the pyramid in raster format or tile format based upon whether the pyramid is to be warped as part of an image fusion process in accordance with the configuration mode (Mori, para. 0069, “to reduce the size of the buffer memory of the employed work buffer, it is determined whether the tile sequence conversion processing is to be performed in the vector format or in the raster format before the tile sequence conversion processing is performed”, Bouchard teaches the buffer management where the image can skip memory depending on the fusion or configuration mode that is being used).
Mori is considered to be analogous to the claimed invention because it is in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Seshadrinathan in view of Bouchard in further view of Szedo to incorporate the teachings of Mori that for each pyramid, select between formatting data of the pyramid in raster format or tile format and to receive the data of the pyramid in raster format or tile form based upon whether the pyramid is to be warped as part of an image fusion process in accordance with the configuration mode. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce the size of the buffer memory of the employed work buffer (Mori, Para 0069).

Claim 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadrinathan in view of Bouchard in further view of Pudipeddi et al.,  (US 20170213330 A1), hereinafter Pudipeddi.

Regarding claim 7, the combination of Seshadrinathan in view of Bouchard teaches the image signal processor of claim 1 (Seshadrinathan, Fig. 1, processor).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein at least one of the first pyramid and the second pyramid received by the image fusion processor corresponds to an image pyramid of a previous fused image.
	However, Pudipeddi teaches wherein at least one of the first pyramid and the second pyramid received by the image fusion processor corresponds to an image pyramid of a previous fused image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images. For example, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together).
Pudipeddi is considered to be analogous to the claimed invention because it is in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Seshadrinathan in view of Bouchard in further view of Szedo to incorporate the teachings of Pudipeddi wherein at least one of the first pyramid and the second pyramid received by the image fusion processor corresponds to an image pyramid of a previous fused image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to achieve a high dynamic range (Pudipeddi, Para 0004) and to make the algorithm more robust by allowing the processor to use an already fused image as an input image.

Regarding claim 16, the combination of Seshadrinathan in view of Bouchard teaches the method of claim 11 (Seshadrinathan, Fig. 5).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein at least one of the first pyramid and the second pyramid received by the image fusion processor corresponds to an image pyramid of a previous fused image.
	However, Pudipeddi teaches wherein at least one of the first pyramid and the second pyramid received by the image fusion processor corresponds to an image pyramid of a previous fused image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images. For example, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together).
Pudipeddi is considered to be analogous to the claimed invention because it is in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Seshadrinathan in view of Bouchard in further view of Szedo to incorporate the teachings of Pudipeddi wherein at least one of the first pyramid and the second pyramid received by the image fusion processor corresponds to an image pyramid of a previous fused image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to achieve a high dynamic range (Pudipeddi, Para 0004) and to make the algorithm more robust by allowing the processor to use an already fused image as an input image.

Regarding claim 20, the combination of Seshadrinathan in view of Bouchard teaches the electronic device of claim 18 (Seshadrinathan, Fig. 1).

The combination of Seshadrinathan in view of Bouchard does not expressly disclose wherein at least one of the first pyramid and the second pyramid received by the image fusion processor corresponds to an image pyramid of a previous fused image.
	However, Pudipeddi teaches wherein at least one of the first pyramid and the second pyramid received by the image fusion processor corresponds to an image pyramid of a previous fused image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images. For example, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together).
Pudipeddi is considered to be analogous to the claimed invention because it is in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device as taught by the combination of Seshadrinathan in view of Bouchard in further view of Szedo to incorporate the teachings of Pudipeddi wherein at least one of the first pyramid and the second pyramid received by the image fusion processor corresponds to an image pyramid of a previous fused image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to achieve a high dynamic range (Pudipeddi, Para 0004) and to make the algorithm more robust by allowing the processor to use an already fused image as an input image.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadrinathan in view of Bouchard in further view of Segall and in further view of Chen et al. (US 20070242900 A1), hereinafter Chen.

Regarding claim 9, the combination of Seshadrinathan in view of Bouchard in further view of Segall teaches the image signal processor of claim 7 (Seshadrinathan, Fig. 1, processor, Examiner interprets the claim to be dependent on claim 8).

The combination of Seshadrinathan in view of Bouchard in further view of Segall does not expressly disclose each pixel of the unscaled single-color version of the first image is associated with a first confidence value, and each pixel of the unscaled single-color version of the second image is associated with a second confidence value, and wherein the image fusion processor is configured to blend the at least one pixel of the unscaled single-color version of the first image with the corresponding pixel of the unscaled single-color version of the second image based upon the first and second confidence values.
	However, Chen teaches each pixel of the unscaled single-color version of the first image (Segall teaches the unscaled single-color version of the first pyramid in, Para 0054, When processing color images the described process may be used to calibrate the luminance channels of the two images, Para 0068, The luminance channels of the two images may be used for processing. These processes may start by applying exposure compensation to bring the enhancement frame closer to the reference frame. Para 0086, the fusion process of a set of luminance channels fuses to a single intensity image the accumulation of details from all the images, “[0087] 1. Compute an adaptive Laplacian pyramid for each of the input frames; [0088] 2. Merge the pyramids using pixel-wise maximization in each level; and [0089] 3. Retrieve the output image via reconstruction of the merged Laplacian pyramid.”, the bottom layer of the merge Laplacian pyramid is unscaled because it is the size of the original image) is associated with a first confidence value and each pixel of the unscaled single-color version of the second image is associated with a second confidence value (Chen, Fig. 3, alignment confidence map 56 for all the pyramids, Para 0052, quality parameter computation module 18 computes a set of multiresolution alignment confidence maps 56 for each pairing of the reference source image and a respective neighboring source image based on the warped image pyramids 48), and wherein the image fusion processor is configured to blend the at least one pixel of the unscaled  single-color version (Segall teaches the unscaled single-color version of the first pyramid) of the first image with the corresponding pixel of the unscaled single-color (Segall teaches the unscaled single-color version of the first pyramid ) version of the second image based upon the first and second confidence values (Chen, Para 0068, At the coarse spatial resolution level, the coarse resolution images 70 of the Laplacian image pyramids 68 are combined 72 to generate the pixel values of a composite image 74. The coarse resolution images 70 may be combined in different ways. In a first approach, the composite image 74 is generated by averaging the values of the corresponding pixels at each pixel location across all the coarse resolution images 70. In a second approach, the composite image 74 is generated by computing a weighted combination of the values of the corresponding pixels at each pixel location across all the coarse resolution images 70. In the second approach, each of the pixels of the coarse image resolution images 70 is weighted by the inverse of the difference between of the exposure time of the corresponding source image and the exposure time of the reference image. In a third approach, each pixel of the composite image 74 corresponds to a pixel-wise blending of the corresponding pixel values identified in the coarse resolution pixel index map weighted in accordance with the respective alignment confidence measures that are associated with the pixels. If all of the corresponding pixels of the coarse resolution images 70 are rejected, the composite image 74 is assigned the value of the corresponding pixel of the coarse image derived from the reference image 25).
Chen is considered to be analogous to the claimed invention because it is in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Seshadrinathan in view of Bouchard in further view of Segall to incorporate the teachings of Chen that each pixel of the unscaled single-color version of the first image is associated with a first confidence value, and each pixel of the unscaled single-color version of the second image is associated with a second confidence value, and wherein the image fusion processor is configured to blend the at least one pixel of the unscaled single-color version of the first image with the corresponding pixel of the unscaled single-color version of the second image based upon the first and second confidence values. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it increase dynamic range while reducing blending artifacts in the final image (Chen, Para 0005).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadrinathan in view of Bouchard in further view of Nagao and in further view of Hua et al. (US 20200396356 A1), hereinafter Hua and in further view of Szedo. 

Regarding claim 10, the combination of Seshadrinathan in view of Bouchard in further view of Nagao teaches the image signal processor of claim 1 (Seshadrinathan, Fig. 1, processor, Examiner interprets the claim to be dependent on claim 2).

The combination of Seshadrinathan in view of Bouchard in further view of Nagao does not expressly disclose further comprising a post-processor circuit coupled to the noise reduction circuit, the post-processor circuit configured to perform post-processing of the fused image and a first downscaled multi-color version of the fused image to obtain a post-processed version of the fused image.
	However, Hua teaches further comprising a post-processor circuit (Hua, Fig. 2, back-end processing logic 130, Para 0039, The back-end processing logic 130 may apply one or more additional post-processing operations to the reconstructed data), coupled to the noise reduction circuit (Hua, Fig. 2, front-end processing logic 110, the HBW pipeline includes a front-end processing logic, which is configured to receive raw pixel data of multiple images and to merge the images to generate a merged image including pixel data having a fixed bit size, which is connected to a noise filter 120 and back-end processing logic, Nagao also teaches a noise reduction circuit), the post-processor circuit configured to perform post-processing of the fused image (Hua, Fig. 2, the front-end processing logic does the merging/fusion and then noise reduction and back-end processing logic does the post-processing for the merged image) and a first downscaled multi-color version of the fused image (Seshadrinathan teaches a first downscaled multi-color version of the image, Para 0040-0041, warping and merging are performed on the output of the Gaussian pyramid. Additionally, in the Gaussian pyramid, subsequent images are weighted down using a Gaussian average or Gaussian blur, and then scaled down. Each pixel contains a local average that corresponds to a pixel neighborhood on a lower level of the pyramid. One layer of the resulting pyramid is downscaled, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, Para 0044, color matching which means the images are multi-colored hence the output image is multi-colored as well) to obtain a post-processed version of the fused image (Hua, Fig. 2, Para 0035, the front-end processing logic 110 is configured to merge the raw pixel data of multiple images before the data is sent for further processing and the output of the noise filter logic 120 (the reconstructed image) is sent to the back-end processing logic 130. The back-end processing logic 130 may apply one or more additional post-processing operations to the reconstructed data).
Hua is considered to be analogous to the claimed invention because it is in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Seshadrinathan in view of Bouchard in further view of Nagao to incorporate the teachings of Hua of a post-processor circuit coupled to the noise reduction circuit, the post-processor circuit configured to perform post-processing of the fused image and a first downscaled multi-color version of the fused image to obtain a post-processed version of the fused image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the back-end processing logic 130 may provide for dynamic range compression of image data using local tone mapping operators, brightness, contrast and color adjustments, color extraction, format conversion as well as scaling logic for scaling the image data to one or more desired resolutions (Hua, Para 0039), which makes the output fused image have even better quality.

The combination of Seshadrinathan in view of Bouchard in further view of Nagao and in further view of Hua does not expressly disclose an unscaled single-color version of the fused image.
	However, Szedo teaches an unscaled single-color version of the fused image (Szedo, Fig. 3, image pyramid generation block 102, Col 5 lines 29-36, the same architecture may be used to process YUV data with 3 or 2 channels, as well as luminance only (i.e., grayscale, multichannel (“color”) video data may be written to an external frame buffer coupled to video stabilizer 100 and, at the same time or in parallel, luminance data 120 of the same pixels of such color video data may be provided to image preprocessing block 101, Col 7 lines 35-40, FIG. 2 is a perspective block diagram depicting an exemplary hierarchical decomposition of an image to provide an image pyramid 200. So the input image for the image fusion that Seshadrinathan taught can be grayscale image as taught by Szedo therefor the resulting pyramid after merging that was taught by Seshadrinathan in Para 0040 will have an unscaled single color at the bottom layer).
	Szedo is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Seshadrinathan in view of Bouchard in further view of Nagao and in further view of Hua to incorporate the teachings of Szedo wherein each corresponding pyramid further comprises a single-color unscaled version of the image. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust, they add more options and different types for the input images.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadrinathan et al. (US 20180198970 A1), hereinafter referred to as Seshadrinathan in view of Bouchard in further view of Albrecht et al. (US 20190057110 A1), hereinafter referred to as Albrecht.

Regarding claim 21, the combination of Seshadrinathan in view of Bouchard teaches the image signal processor of claim 1 (Seshadrinathan, Fig. 1, processor, the processor has circuitry that is able to do the limitations below such as pyramid generation circuit, data routing, and image fusion).

The combination of Seshadrinathan in view of Bouchard does not explicitly disclose wherein the first pyramid is formatted in tile format, and the second pyramid is formatted in raster format.
	However, Albrecht teaches wherein the first pyramid is formatted in tile format, and the second pyramid is formatted in raster format (Seshadrinathan teaches scaling the image to create a pyramid with different levels, Albrecht teaches storing the different images in different format, para. 0007, “via a file formatting sub-system including an electronic hardware controller, coordinate values corresponding to a first data format (raster) to data objects included in an initial data set having a second data format (vector) different from the first data format”).
Albrecht is considered to be analogous to the claimed invention because it is in the same field of data fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Seshadrinathan in view of Bouchard the teachings of Albrecht wherein the first pyramid is formatted in tile format, and the second pyramid is formatted in raster format. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the amount of data to be analyzed is reduced while also providing a geo-spatial area of interest within a given time interval (Albrecht, para. 0050).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663